ACCEPTED
                                                                                            03-15-00262-CV
                                                                                                    7757334
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      11/10/2015 9:46:06 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK




                                                                           Shelby
                                                                        FILED   IN L. O’Brien
                                                                 3rd COURT
                                                                       Direct:OF  APPEALS
                                                                               (512) 615-1225
                                                                      AUSTIN, TEXAS
                                                                    sobrien@enochkever.com
                                                                 11/10/2015 9:46:06 AM
                                    November 10, 2015                JEFFREY D. KYLE
                                                                           Clerk

Jeffrey D. Kyle
Clerk of the Court
Court of Appeals, 3rd District of Texas
Price Daniel Sr. Building
209 W. 14th Street, Room 101
Austin, Texas 78701

Re:   Court of Appeals Number: 03-15-00262-CV
      Trial Court Case Number: D-1-GN-14-000355

Style: Texas Association of Acupuncture and Oriental Medicine v. Texas Board of
       Chiropractic Examiners and Yvette Yarbrough, Executive Director in her
       Official Capacity; In the Third District Court of Appeals, Austin, Texas

Dear Mr. Kyle:
      In response to your letter dated November 4, 2015, please be advised that
Shelby L. O’Brien will present oral argument on behalf of Appellant, Texas
Association of Acupuncture and Oriental Medicine, in the above-referenced
cause on December 2, 2015.
      Please let us know if you need additional information. Thank you.
                                               Sincerely,


                                                /s/ Shelby L. O’Brien
                                               Shelby L. O’Brien

cc:   Joe Thrash (via electronic service)
      Attorney for Appellees